DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 07/06/2021 have been fully considered. The rejection of claims 5, 10, 15 and 19 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant asserts on pg. 8 paragraph 5 that “the claims do not recite any mathematical concepts or formulas” and “no mathematical formulas or calculations are cited in the claims. Examiner respectfully disagrees. MPEP 2106.04(a)(2) recites “There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” In this case, the broadest reasonable interpretation of “based on the optimization objective, selecting a subset of candidate frames form the multiple candidate frames” encompasses calculating a value of an objective 
Applicant further argues on pg. 9 paragraph 2 that “generating designs using divergent search algorithms and convergent search algorithms is a computer-based process that cannot be practically performed in the human mind.” Examiner respectfully disagrees and asserts that the human mind is certainly capable of exploring or searching a design space to identify candidate designs and select an optimal design. Applicant has not specifically pointed out why a computer is necessary in order to generate designs using divergent search algorithms and convergent search algorithms.
Applicant further argues on pg. 9 paragraph 4, that the claims recite limitations that integrate any purported abstract idea into a practical application and that the “claimed approach is directed towards the practical application of generating, on a computer devise, design(s) for structural frame(s)”. Examiner respectfully disagrees and asserts that implementing an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application (see MPEP 2106.04(d)). Applicant further asserts that claimed approach performs the design generating including generating candidate frames using a divergent search algorithm and generating solution frames using a 
Applicant further argues on pg. 10 that the claims improve computer functionality. Examiner respectfully disagrees and asserts that claims do not improve the functionality of the computer itself. The computer is merely used as a tool to perform the abstract idea. The alleged improvements are improvements to the abstract idea of generating one or more designs for a structural frame. An improved abstract idea is still abstract and must be integrated into a practical application or recite additional elements that provide significantly more than the abstract idea.
Applicant further argues on pg. 11 paragraph 2-3 in reference to Finjan, that the claims recite specific limitations that effect a useful result or technological improvement and therefore are not abstract. Examiner respectfully disagrees and asserts as stated before that the improvement is an improvement to the abstract idea and not an improvement to a particular technology or technical field.
Applicant further argues on pg. 11 paragraphs 3-4 in reference to Visual Memory, that the claimed approach is directed toward the technological improvement of permitting a computer system to generate optimized, manufacturable designs. Examiner respectfully disagrees and asserts as stated previously that the computer is merely used as a tool to implement the abstract idea and is not directed towards a technological improvement.
Applicant further argues on pg. 11 last paragraph that the claimed approach is directed towards a technical solution to a technical problem arising in the field of computer technology. Examiner respectfully disagrees and asserts as stated previously that the computer is merely used as a tool to implement the abstract idea, therefore the claims are not directed towards a technical solution to a technical problem.

Applicant further argues on pg. 13 paragraph 2 that the claims do not seek to cover all devices or methods for generating designs using a computer system and “the claims cover only a particular technique that includes generating candidate frame(s) using a divergent search algorithm and generating solution frames for candidate frame(s) using a convergent search algorithm.” Examiner respectfully disagrees and asserts that that “generating candidate frame(s) using a divergent search algorithm and generating solution frames for candidate frame(s) using a convergent search algorithm” is the abstract idea and the claims do not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea as shown in the 101 analysis.
The rejection under 35 U.S.C. 101 is maintained.

Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant argues on pg. 14 paragraph 1 that no combination of references of the cited references teach each and every limitation of amended claim 1 and in paragraph 3 that Suppapitnarm does not disclose the amended limitation 
The rejection under 35 U.S.C. 103 is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-10 are directed to a statutory category as a process; claims 11-19 and 20 are directed to a statutory category as a machine.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
based on the input frame, generating multiple candidate frames via a divergent search algorithm;
based on the optimization objective, selecting a subset of candidate frames from the multiple candidate frames
generating a different solution frame for each candidate frame included in the subset of candidate frames via a convergent search algorithm;
determining a quality factor for each solution frame that enables a quantitative comparison with respect to the optimization objective of the solution frame with each other solution frame.
The limitation of “based on the input frame, generating multiple candidate frames via a divergent search algorithm”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “generating” in the context of this claim encompasses the user mentally determining candidate frames. 
Similarly, the limitation of “based on the optimization objective, selecting a subset of candidate frames from the multiple candidate frames”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and mathematical concepts. For example, but for the “computer-implemented” language, “selecting” in the context of this claim encompasses the user mentally choosing a subset of candidates based on the optimization objective as well as relying on some form of equation or function representing the optimization objective for making the selection. 
Similarly, the limitation of “generating a different solution frame for each candidate frame included in the subset of candidate frames via a convergent search algorithm”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and mathematical concepts. For example, but for the “computer-implemented” language, “generating” in the 
Similarly, the limitation of “determining a quality factor for each solution frame that enables a quantitative comparison with respect to the optimization objective of the solution frame with each other solution frame”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and mathematical concepts. For example, but for the “computer-implemented” language, “determining” in the context of this claim encompasses the user mentally calculating a value for each frame and then comparing the results between frames including mathematical concepts for making the comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas and if it recites mathematical concepts then it falls within the “Mathematical Concepts” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites the additional element “computer-implemented”. The computer implementation is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional element of “receiving an input frame and an optimization objective that indicates a design goal for the one or more designs” is viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of computer implementation to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional element of  “receiving an input frame and an optimization objective that indicates a design goal for the one or more designs” is viewed as insignificant extra-solution activity as described in the Step 2A Prong Two analysis above and is not significantly more than the abstract idea. The claim as whole does not amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 2-10 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or represent mathematical concepts that recite the judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

	Claims 11 and 20 recite similar limitations to claim 1 and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claim 1 above.

The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Engineering Optimization 36.2 (2004): 165-188.), hereinafter Suppapitnarm, in view of Sato et al. (US 20160092629), hereinafter Sato.
Regarding claim 1, Suppapitnarm teaches a method for generating one or more designs for a structural frame (pg. 165 ¶ 2 “This paper explores these ideas further through the development of a multiobjective shape annealing approach applied to the design of bicycle frames” And pg. 186 ¶ 2 “The results presented for the three case studies demonstrate that the approach is capable of generating (from a minimally simple initial design) and then optimizing a wide variety of different design concepts”), the method comprising:
receiving an input frame (pg. 170 Fig. 4 “analyse initial structure” pg. 176 “The optimization was started from a design with a minimal number of connections, as shown in Figure 9.”) and an optimization objective that indicates a design goal for the one or more designs (pg. 170 first bullet “When a new solution has been generated using the grammar rules, its structural performance is analyzed (objectives and constraints are evaluated).” pg. 175 second to last paragraph “we seek to compare different concepts on the basis of the following objectives: [see objectives 1-4]”);
based on the input frame, generating multiple candidate frames via a divergent search algorithm (pg. 170 last bullet “First, a shape is randomly selected from the current design.” And pg. 171 first bullet “Second, an eligible (for the selected shape) topology modification rule is applied. Not all topology modification rules are always eligible” And second bullet “If there is more than one eligible rule for the selected shape, the rule to be applied is randomly chosen from these candidates.” And pg. 171 fifth bullet “If no new designs of the current topology are added to the archive for Narc-max consecutive iterations, or if Ncon-max consecutive new designs violate the structural and geometrical constraints defined, a new frame topology is generated and this process is repeated.” Examiner notes that randomly selecting a shape and applying a topology modification rule corresponds to generating a candidate frame via a divergent search algorithm. Also see pg. 177 ¶ 2 “Figure 11 shows the five optimal topologies identified during the early stages of the search”);
based on the optimization objective, selecting a subset of candidate frames from the multiple candidate frames (pg. 169 ¶ 1 “If this new solution dominates any existing solutions in the archive (i.e. has equally good or better values for every objective and at least one objective that is better), those solutions are removed and the new solution is added. If any members of the archive dominate the new solution, it is not archived. If the new solution neither dominates nor is dominated by any members of the archive, it is added to the archive. It is this set of archived (non-dominated) solutions that eventually forms the trade-off surface between each of the competing objectives” Examiner notes that the set of archived solutions corresponds to a subset of candidate frames);
generating a different solution frame for each candidate frame included in the subset of candidate frames via a convergent search algorithm (pg. 168 ¶ 3 “Multiobjective simulated annealing does this by iteratively comparing the quality (objectives) of each new solution with that of all the solutions in the established archive (the record of all non-dominated solutions found).”  And pg. 169 last paragraph “In a traditional single objective SA implementation the ‘return to base’ (restart) option retrieves the best solution found and continues the search from there. In our MOSA implementation when a return to base occurs a solution is retrieved from the archive (which contains the best solutions found).” Once a new frame topology has been generated and accepted, shape and sizing optimization is performed by perturbing the design variables of this topology using the shape and size modification rules and accepting proposed changes using the MOSA acceptance criteria” and sixth bullet “In order to try to ensure that the Pareto-optimal surface is fully explored, the search is periodically restarted from a solution chosen from the archive (a return to base is made).” Also see pg. 178 ¶ 2 “The number of designs of the same topology, but with differing member sizes and lengths, in the archive at this stage are reported in the figure”); and
determining a quality factor for each solution frame that enables a quantitative comparison with respect to the optimization objective of the solution frame with each other solution frame (pg. 168 ¶ 3 “The MOSA method searches for a set of non-dominated solutions, i.e. solutions for which no other solution is better with respect to all requirements, and provides the designer with information about the various trade-offs between the design objectives. Multiobjective simulated annealing does this by iteratively comparing the quality (objectives) of each new solution with that of all the solutions in the established archive (the record of all non-dominated solutions found).” And pg. 170 bullet 2 “This solution is then compared with solutions already in the archive.” And bullet 3 “If the new solution is archived (possibly replacing existing archive solutions in the process), then it is definitely accepted” Also see pg. 180 ¶ 1 “The first recumbent group (made up of the topologies in Figs. 13(g) and (h)) offers good aerodynamic performance (low frontal projected area); the second group (consisting of the topology in Fig. 13(i)) offers low system mass; the third group (the topologies in Figs. 13(j) and (k)) offers high frame stiffness (low mean deflection). This suggests that recumbent design topologies offer better performance with respect to the individual performance attributes specified, whereas normal postured designs offer better all-round performance, allowing better compromises between the competing objectives to be achieved.”)..
Suppapitnarm does not appear to explicitly disclose a computer-implemented method for generating one or more designs.
However, Sato teaches a computer-implemented method for generating one or more designs ([0035] “The aircraft designing apparatus 1 is an information processing apparatus that designs the shapes of various parts of an aircraft and includes an input unit 11, a display unit 12, a storage unit 13, and a central processing unit (CPU) 14, as illustrated in FIG. 1” and [0072] “the CPU 14 may update the design parameters P1 to P11 until the analytical results of the CFD analysis and the RCS analysis satisfy the design conditions. However, it is preferable that the design parameters P1 to P11 be updated while being optimized by utilizing either one of an optimizing method, such as a gradient method or a genetic algorithm, and a combination of these methods so that a solution that satisfies both the optimizing condition and the limiting condition is obtained” And [0099] “In this case, the CPU 14 preferably searches for an optimal solution of design parameters P1 to P11 by utilizing, for instance, either one of an optimizing method, such as a gradient method or a genetic algorithm, and a combination of these methods”).
Suppapitnarm and Sato are analogous art because they are from the same field of endeavor of design optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design generating method disclosed by Suppapitnarm with the computer implementation disclosed by Sato.


Regarding claim 2, the references teach the computer-implement method of claim 1. Suppapitnarm further teaches wherein generating the multiple candidate frames via the divergent search algorithm comprises:
mutating the input frame to generate multiple new frames (pg. 167 ¶ 2 “The topology modification rules are as follows: [Rules 1-4]” And pg. 170 last bullet “First, a shape is randomly selected from the current design.” And pg. 171 first bullet “Second, an eligible (for the selected shape) topology modification rule is applied. Not all topology modification rules are always eligible” And second bullet “If there is more than one eligible rule for the selected shape, the rule to be applied is randomly chosen from these candidates.” And pg. 171 fifth bullet “If no new designs of the current topology are added to the archive for Narc-max consecutive iterations, or if Ncon-max consecutive new designs violate the structural and geometrical constraints defined, a new frame topology is generated and this process is repeated.” Also see pg. 177 ¶ 2 “Figure 11 shows the five optimal topologies identified during the early stages of the search”); and
for each new frame of the multiple new frames, optimizing the new frame via the convergent search algorithm based on the optimization objective to generate one of the multiple candidate frames (pg. 168 ¶ 3 “Multiobjective simulated annealing does this by iteratively comparing the quality (objectives) of each new solution with that of all the solutions in the established archive (the record of all non-dominated solutions found).”pg. 172 fourth bullet “Once a new frame topology has been generated and accepted, shape and sizing optimization is performed by perturbing the design variables of this topology using the shape and size modification rules and accepting proposed changes using the MOSA acceptance criteria.” Also see pg. 178 ¶ 2 “The number of designs of the same topology, but with differing member sizes and lengths, in the archive at this stage are reported in the figure”).

Regarding claim 3, the references teach the computer-implement method of claim 1. Suppapitnarm does not appear to explicitly teach wherein the convergent search algorithm comprises a gradient-based optimization algorithm.
However, Sato teaches wherein the convergent search algorithm comprises a gradient-based optimization algorithm ([0015] “In this case, the CPU 14 preferably searches for an optimal solution of design parameters P1 to P11 by utilizing, for instance, either one of an optimizing method, such as a gradient method or a genetic algorithm, and a combination of these methods.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform simple substitution of one known element (the convergent search algorithm disclosed by Suppapitnarm) with another (the gradient-based optimization algorithm disclosed by Sato) to obtain predictable results of an optimized design.

Regarding claim 4, the references teach the computer-implement method of claim 1. Suppapitnarm further teaches wherein determining the quality factor for each solution frame comprises quantifying a physical characteristic of the solution frame, wherein the physical characteristic is associated with the optimization objective (pg. 168 ¶ 3 “The MOSA method searches for a set of non-dominated solutions, i.e. solutions for which no other solution is better with respect to all requirements, and provides the designer with information about the various trade-offs between the design objectives. Multiobjective simulated annealing does this by iteratively comparing the quality (objectives) of each new solution with that of all the solutions in the established archive (the record of all non-dominated solutions found).” And pg. 170 first bullet “When a new solution has been generated using the grammar rules, its structural performance is analyzed (objectives and constraints are evaluated).” pg. 175 second to last paragraph “we seek to compare different concepts on the basis of the following objectives: [see objectives 1-4]”).


Regarding claim 6, the references teach the computer-implement method of claim 4. Suppapitnarm further teaches further comprising performing a finite element analysis on the solution frame to generate the value, for each beam included in the solution frame, that is associated with the physical characteristic (Fig. 4 and 5 pg. 174 ¶ 2 “Structural analysis is performed using FElt, a freeware finite element analysis system.” And pg. 171 bullet 3 “The resulting structure is analyzed, and the cross-sections of the members are then immediately rescaled based on the stress and buckling information from this analysis. This process ensures that the stress levels across the members in the new frame topology are more-or-less uniform, so the subsequent sizing optimization process is from a good starting point” And pg. 175 ¶ 2 “Geometrically feasible designs generated by the grammar are also subjected to a validation process that checks performance or structural constraints through the finite element analysis within the optimization model.” Also see equations 6-10.).

Regarding claim 7, the references teach the computer-implement method of claim 1. Suppapitnarm further teaches wherein generating the multiple candidate frames via the divergent search algorithm comprises adding at least one of a new node and a new beam to a geometry of one of the input frame or a frame that is derived from the input frame (pg. 167 ¶ “The topology modification rules are as follows: • Rule 1: The topology is modified by adding a member joining two randomly selected nodes of the existing structure. As a result, the total number of nodes does not change, but the total number of members in the structure increases by one. … • Rule 3: The topology is modified by adding an extra member and an extra node to an existing 3-node-2-bar shape. The node (1) at the joint between the two members is displaced and a new node added at its original location. A new member is added between the new node and the displaced joint (node 1).” And ¶ 4 “Figure 2 shows examples of the effects of the application of these rules on some simple frame structures”).

Regarding claim 8, the references teach the computer-implement method of claim 1. Suppapitnarm further teaches wherein generating the multiple candidate frames via the divergent search algorithm comprises making at least one change to a topology of either the input frame or a candidate frame that is derived from the input frame to generate a new frame, wherein the change is determined via a process that is not restricted to selection based on a quality metric of the input frame, the candidate frame, or the new frame (pg. 167 ¶ 2 “The topology modification rules are as follows: [Rules 1-4]” And pg. 170 last bullet “First, a shape is randomly selected from the current design.” And pg. 171 first bullet “Second, an eligible (for the selected shape) topology modification rule is applied. Not all topology modification rules are always eligible” And second bullet “If there is more than one eligible rule for the selected shape, the rule to be applied is randomly chosen from these candidates.” And pg. 171 fifth bullet “If no new designs of the current topology are added to the archive for Narc-max consecutive iterations, or if Ncon-max consecutive new designs violate the structural and geometrical constraints defined, a new frame topology is generated and this process is repeated.” Also see pg. 177 ¶ 2 “Figure 11 shows the five optimal topologies identified during the early stages of the search”).

Regarding claim 9, the references teach the computer-implement method of claim 1. Suppapitnarm further teaches wherein the optimization objective is based on at least one physical characteristic of the structural frame (pg. 168 ¶ 3 “The MOSA method searches for a set of non-dominated solutions, i.e. solutions for which no other solution is better with respect to all requirements, and provides the designer with information about the various trade-offs between the design objectives. Multiobjective simulated annealing does this by iteratively comparing the quality (objectives) of each new solution with that of all the solutions in the established archive (the record of all non-dominated solutions found).” And pg. 170 first bullet “When a new solution has been generated using the grammar rules, its structural performance is analyzed (objectives and constraints are evaluated).” pg. 175 second to last paragraph “we seek to compare different concepts on the basis of the following objectives: [see objectives 1-4]”).

Regarding claim 11, the references teach a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the steps of: receiving an input frame and an optimization objective that indicates a design goal for one or more designs of a structural frame; based on the input frame, generating multiple candidate frames via a divergent search algorithm; based on the optimization objective, selecting a subset of candidate frames from the multiple candidate frames; generating a different solution frame for each candidate frame included in the subset of candidate frames via a convergent search algorithm;; and determining a quality factor for each solution frame that enables a quantitative comparison with respect to the optimization objective of the solution frame with each other solution frame (see rejection claim 1).

Regarding claim 13, the references teach the non-transitory computer readable medium of claim 11. Suppapitnarm further teaches wherein receiving the input frame comprises receiving an initial geometry having an initial number of nodes and an initial number of beams (pg. 176 ¶ 3 “The optimization was started from a design with a minimal number of connections, as shown in Figure 9.”).

Regarding claim 14, the references teach the non-transitory computer readable medium of claim 13. Suppapitnarm further teaches wherein at least one solution frame has a number of nodes that is different from the initial number of nodes (pg. 176 ¶ 5 “Figure 10 shows the evolution of the trade-off surface in two-objective projections (mean deflection vs. frontal projected area and mean deflection vs. system mass). Although during the search designs with as many as 19 nodes were generated, no design with more than nine nodes was ever archived, suggesting that simple (from a manufacturing viewpoint) designs can readily be found without the need for compromise with respect to the other objectives”).

Regarding claim 15, the references teach the non-transitory computer readable medium of claim 11. Suppapitnarm further teaches wherein receiving the input frame comprises receiving constraint information associated with the structural frame (pg. 174 ¶ “Various geometric constraints are imposed to ensure the feasibility of each design generated: [see bullet points]”).

Regarding claim 16, the references teach the non-transitory computer readable medium of claim 15. Suppapitnarm further teaches wherein the constraint information includes at least one of a static physical load on the structural frame, a dynamic physical load on the structural frame, a thermal load on the structural frame, and a proscribed region within which neither a node nor a beam of the structural frame can be located (pg. 174 ¶ 2 “Three loading cases (starting, speeding and braking) are considered in this study. For each case, loads are imposed at the three application points shown in Figure 6. Because the topology and geometry of the system are changed during the optimization process, the loads at these points are varied to ensure that equivalent conditions are maintained for all designs [33, 34]. Table III gives details of the three loading cases used” And pg. 175 bullet 3 “In addition, to account for the effects of any lateral and moment loadings, the calculation of the maximum bending stress, σB, in members under compression is modified using the Perry–Robertson formula”).

Regarding claim 17, the non-transitory computer readable medium of claim 11, wherein generating the multiple candidate frames via the divergent search algorithm comprises adding at least one of a new node and a new beam to a geometry of one of the input frame or a frame that is derived from the input frame (see rejection claim 7).

Regarding claim 18, the references teach the non-transitory computer readable medium of claim 11, wherein generating the multiple candidate frames via the divergent search algorithm comprises making at least one change to a topology of either the input frame or a candidate frame that is derived from the input frame to generate a new frame, wherein the change is determined via a process that is not restricted to selection based on a quality metric of the input frame, the candidate frame, or the new frame (see rejection claim 8).

Regarding claim 19, the references teach the non-transitory computer readable medium of claim 11, wherein the optimization objective is based on at least one physical characteristic of the structural frame (see rejection claim 9).

Regarding claim 20, the references teach a system, comprising: a memory that stores instructions; and a processor that is coupled to the memory and is configured to perform the steps of, upon executing the instructions: receiving an input frame and an optimization objective that indicates a design goal for one or more designs of a structural frame; based on the input frame, generating multiple candidate frames via a divergent search algorithm; based on the optimization objective, selecting a subset of candidate frames from the multiple candidate frames; generating a different solution frame for each candidate frame included in the subset of candidate frames via see rejection claim 1).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being obvious over Suppapitnarm in view of Sato and in further view of He et al. (He, L., and M. Gilbert. "Rationalization of trusses generated via layout optimization." Structural and Multidisciplinary Optimization 52.4 (2015): 677-694.), hereinafter He.
Regarding claim 5, Suppapitnarm in combination with Sato teaches the computer implemented method of claim 4. Suppapitnarm further teaches quantifying a physical characteristic of the solution frame comprises value associated with the physical characteristic for a beam included in the solution frame (pg. 175 last paragraph “The mass of the system must be minimized,” And pg. 176 ¶ 5 “Figure 10 shows the evolution of the trade-off surface in two-objective projections (mean deflection vs. frontal projected area and mean deflection vs. system mass)” And pg. 180 ¶ 1 “the second group (consisting of the topology in Fig. 13(i)) offers low system mass”).
Suppapitnarm in combination with Sato does not appear to explicitly disclose summing a value associated with the physical characteristic for a beam included in the solution frame with the value for each other beam included in the solution frame.
However, He teaches summing a value associated with the physical characteristic for a beam included in the solution frame with the value for each other beam included in the solution frame (Pg. 678 col. 2 “Thus, the computed volume of the truss structure under consideration becomes: V = ˜lTa, where V is the total computed volume of the truss structure; ˜l is a vector containing modified truss bar lengths (i.e. {l1 + s, l2 + s, ..., lm + s}, for a problem involving m bars), and a is a vector containing the bar cross-sectional areas. Note that though this can simplify the truss layout, the calculated structural volume will clearly always increase because of the inclusion of additional joint lengths. However, after the optimization has been completed, the ‘standard’ volume can be calculated by summing up the volumes of all bars, excluding the joint lengths from this calculation (all volumes reported herein were calculated in this
way). The updated layout optimization problem, now including joint lengths, can therefore be stated as: [Equation 1a-c]”).
Suppapitnarm, Sato and He are analogous art because they are from the same field of endeavor of design optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the system disclosed by Suppapitnarm in combination with Sato with the calculating by summing a value of the pieces of the system disclosed by He.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce structural complexity and the computed volume (He pg. 677 col. 1) and identifying near-optimal truss topologies for a variety of problem tops (He pg. 693 col. 2).

Regarding claim 10, Suppapitnarm in combination with Sato teaches the computer implemented method of claim 9. 
Suppapitnarm in combination with Sato does not appear to explicitly disclose wherein the at least one physical characteristic of the structural frame comprises a value for one element of 
However, He teaches wherein the at least one physical characteristic of the structural frame comprises a value for one element of the structural frame summed with a respective value for each other element of the structural frame  (Pg. 678 col. 2 “Thus, the computed volume of the truss structure under consideration becomes: V = ˜lTa, where V is the total computed volume of the truss structure; ˜l is a vector containing modified truss bar lengths (i.e. {l1 + s, l2 + s, ..., lm + s}, for a problem involving m bars), and a is a vector containing the bar cross-sectional areas. Note that though this can simplify the truss layout, the calculated structural volume will clearly always increase because of the inclusion of additional joint lengths. However, after the optimization has been completed, the ‘standard’ volume can be calculated by summing up the volumes of all bars, excluding the joint lengths from this calculation (all volumes reported herein were calculated in this
way). The updated layout optimization problem, now including joint lengths, can therefore be stated as: [Equation 1a-c]”).
Suppapitnarm, Sato and He are analogous art because they are from the same field of endeavor of design optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the system disclosed by Suppapitnarm in combination with Sato with the calculating by summing a value of the pieces of the system disclosed by He.


Claim 12 is/are rejected under 35 U.S.C. 103 as being obvious over Suppapitnarm in view of Sato and in further view of Kwok et al. ("A structural topology design method based on principal stress line." Computer-Aided Design 80 (2016): 19-31.), hereinafter Kwok.
Regarding claim 12, Suppapitnarm in combination with Sato teaches the non-transitory computer readable medium of claim 11.
Suppapitnarm in combination with Sato does not appear to explicitly disclose wherein the input frame comprises a fixed support that is constrained to a pre-defined location, a node that is not constrained to a specific location, and one beam that is directly coupled to at least one of the fixed support and the node.
However, Kwok teaches wherein the input frame comprises a fixed support that is constrained to a pre-defined location, a node that is not constrained to a specific location, and one beam that is directly coupled to at least one of the fixed support and the node (pg. 28 col. 2 “Fig. 18 shows a test case using a bicycle frame structure [44]. The given load simulates the situation of a person sitting on the frame and holding the front handles. Therefore, two loads, one in the middle pointing down and one on the left with both x and y directions, are applied. The domain is fixed at two points on the bottom to simulate the centers of the wheels. After performing the FEA on the design domain, the optimal regions can be computed for the design problem. The two points of load are T -point and S −-point, and the two points of support are S +- and S −-points, respectively. There is one local maximum point at the top of the domain between two points of load. PSLs were traced from the two points of load consecutively in the load phase during the initial structure generation. Accordingly, the connectivity between the loads and supports was found. The initial structure has six members and five joints. ” Also see pg. 26 col. 1 “The classic Michell cantilever structure is the case of supporting a single-load with two fixed supports as shown in Fig. 4. We have shown the growth process of the Michell cantilever structure in Fig. 10.”).
Suppapitnarm, Sato and Kwok are analogous art because they are from the same field of endeavor of design optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input frame disclosed by Suppapitnarm in combination with Sato with the fixed support disclosed by Kwok.
 One of ordinary skill in the art would have been motivated to make this modification in order to perform fast and easy to control structural topology optimization and develop an initial structure generation algorithm that can connect given load to given supports (Kwok pg. 20 col. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        



/BIJAN MAPAR/Primary Examiner, Art Unit 2128